 

Exhibit 10.4

 

forbearance agreement to

SENIOR UNSECURED PROMISSORY NOTES

 

This FORBEARANCE AGREEMENT TO SENIOR UNSECURED PROMISSORY NOTES (this
“Agreement”), dated as of December 31, 2015, is entered into by and among RCS
Capital Corporation, a Delaware corporation (the “Issuer”), and the holders of
those certain Senior Unsecured Promissory Notes, each dated November 9, 2015,
for the aggregate principal amount of $15 million (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Notes”).

 

RECITALS:

 

A.           The Issuer issued the Notes to Luxor Capital Partners, L.P., Luxor
Wavefront, L.P., Luxor Capital Partners Offshore Master Fund, L.P. and Thebes
Offshore Master Fund, LP (collectively, the “Holders”). Capitalized terms used
herein and not defined herein shall have the meanings ascribed to such terms in
the Notes.

 

B.           The Issuer hereby acknowledges and confirms that each Default and
Event of Default set forth on Exhibit A hereto (referred to as the “Specified
Defaults”) has occurred and is continuing. The Issuer further acknowledges and
confirms that the Specified Defaults have not been waived by the Holders or
cured by or on behalf of the Issuer.

 

C.           The Issuer acknowledges and agrees that, as a result of the
existence of the Specified Defaults, the Holders have the right to exercise
their rights and remedies under the Notes. The Issuer has requested,
notwithstanding that the Specified Defaults exist and are continuing under the
Notes and have not been waived or cured, that the Holders forbear from
exercising remedial rights on account of such Specified Defaults from the date
upon which this Agreement becomes effective until the earlier of (i) 5:00 p.m.
(Eastern time) on January 29, 2016 and (ii) the occurrence of a Terminating
Event, as such term is defined in Section 3 herein and subject to the final
paragraph thereof (the “Forbearance Period”) (and, for the sake of clarity, in
no event shall such Forbearance Period extend beyond 5:00 p.m. (Eastern time) on
January 29, 2016, unless otherwise agreed in writing by the Holders).

 

D.           Solely with respect to the Specified Defaults, the Holders have
agreed to forbear from exercising remedial rights under the Notes, applicable
law and otherwise, but only subject to and in accordance with the terms and
conditions set forth herein. Except as expressly set forth in this Agreement,
the agreements of the Holders to forbear in the exercise of their respective
rights and remedies under the Notes in respect of the Specified Defaults during
the Forbearance Period do not in any manner whatsoever limit any right of any of
the Holders to insist upon strict compliance with this Agreement or the Notes
during the Forbearance Period.

 

E.           Nothing has occurred that constitutes or otherwise can be construed
or interpreted as a waiver of, or otherwise impair, modify or limit in any
respect, any rights or remedies any of the Holders have or may have, arising as
the result of any Default or Event of Default (including the Specified Defaults)
that has occurred or that may occur, under the Notes, applicable law or in
equity. The Holders’ actions in entering into this Agreement are without
prejudice to the rights of any of the Holders to pursue any and all remedies
under the Notes, pursuant to applicable law or in equity available to any of
them in their sole discretion upon the termination (whether upon expiration
thereof or otherwise) of the Forbearance Period.

 

 

 



 

F.           Identification of the Specified Defaults in this Agreement does not
constitute an agreement by the Holders that there are no other Defaults or
Events of Default currently existing under the Notes, and the Holders have
reserved all rights and remedies with respect to any such other Defaults or
Events of Default.

 

G.           The Issuer on or before the date hereof has entered into additional
forbearance agreements in respect of (i) the Indenture between the Issuer and
Wilmington Trust, National Association, as Trustee, dated as of April 29, 2014,
in connection with the issuance of Convertible Notes (the “Luxor Convertible
Notes”), (ii) the First Lien Credit Agreement, dated as of April 29, 2014 (as
the same may be amended, restated, supplemented, or otherwise modified from time
to time, the “First Lien Credit Agreement”), among the Issuer, as borrower, the
lenders party thereto, and Barclays Bank PLC, as issuing bank, swing line
lender, administrative agent and collateral agent, and (iii) the Second Lien
Credit Agreement, dated as of April 29, 2014 (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Second
Lien Credit Agreement”), among the Issuer, as borrower, the lenders party
thereto, and Bank of America, N.A., as administrative agent and collateral agent
(the forbearance agreements referred to in clauses (i) through (iii),
collectively, the “Other Forbearance Agreements”).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and intending to be legally bound hereby, the parties hereto covenant
and agree as follows:

 

1.            Incorporation of Recitals; Forbearance Period; No Waiver.

 

(a)          Incorporation of Recitals. The Recitals to this Agreement are
hereby incorporated by reference as fully set forth herein and the Issuer
represents, warrants, and acknowledges that such Recitals are true and correct.
The Issuer hereby acknowledges and confirms (i) the occurrence and continuance
of the Specified Defaults, (ii) that the Specified Defaults are material in
nature, (iii) that the Specified Defaults have not been waived by the Holders or
cured by or on behalf of the Issuer, and (iv) that the Holders are entitled to
exercise all rights and remedies under the Notes.

 

(b)          Forbearance Period. Subject to the terms and conditions herein set
forth and in reliance upon the Issuer’s representations, acknowledgments,
agreements and warranties herein contained, including, without limitation, the
satisfaction of the conditions precedent described in Section 5 herein, the
Holders agree that during the Forbearance Period they will forbear from
exercising remedial rights under the Notes solely in respect of the Specified
Defaults. The Holders’ agreement to forbear is temporary and limited in nature
and shall not be deemed: (i) to preclude or prevent the Holders from exercising
any rights and remedies under the Notes, applicable law or otherwise arising on
account of (A) any Default or Event of Default other than the Specified
Defaults, (B) the Specified Defaults from and after the occurrence of any of the
events set forth in Section 3 hereof, or (C) subject to the limitations set
forth in Section 7 below, the right to seek payment of attorneys’ fees and other
costs and expenses in connection with the preparation, negotiation, execution
and delivery of this Agreement and in connection with the negotiation,
documentation and analysis of any proposed “work out”, restructuring, funding or
amendment to the Notes prior to or after the date of this Agreement and the
exercise of the rights and remedies described under Section 7; (ii) to effect
any amendment of the Notes, which shall remain in full force and effect in
accordance with its terms; (iii) to constitute a waiver of the Specified
Defaults or any other Default or Event of Default (whether now existing or
hereafter occurring) (each Default or Event of Default other than any Specified
Default, an “Other Default”) or any term or provision of the Notes; or (iv) to
establish a custom or course of dealing among the Issuer and the Holders. The
Issuer further acknowledges and agrees that interest on the Notes will continue
to accrue in accordance with the terms of the Notes.

 

 2 

 



 

(c)          No Waiver. Nothing in this Agreement should in any way be deemed
(i) a waiver of the Specified Defaults or any Other Default or any term or
provision of the Notes or (ii) an agreement to forbear from exercising any
rights or remedies with respect to the Specified Defaults (except as expressly
set forth herein) or any Other Default. The Holders have not waived or released,
are not by this Agreement waiving or releasing, and have no present intention of
waiving or releasing, the Specified Defaults or any Other Default, or any
remedies or rights of the Holders with respect thereto, all of which are hereby
expressly reserved. Any waiver of the Specified Defaults or any Other Default
shall be effective only if set forth in a written instrument executed and
delivered in accordance with the provisions of the Notes.

 

2.            Acknowledgement and Reaffirmation of Indebtedness. The Issuer
hereby expressly reaffirms and assumes all of its obligations and liabilities to
the Holders as set forth in the Notes and agrees to be bound by and abide by and
operate and perform under and pursuant to and comply fully with all of the
terms, conditions, provisions, agreements, representations, undertakings,
warranties, indemnities, guaranties, and covenants contained in the Notes as
though such Notes were being re-executed on the date hereof (except with respect
to the Specified Defaults as expressly contemplated herein).

 

3.            Terminating Events. The obligation of the Holders to forbear from
exercising remedies, as provided herein and subject to the final paragraph of
this Section 3, shall terminate upon the occurrence of any one or more of the
following events (each, a “Terminating Event”):

 

(a)          The Issuer repudiates or asserts a defense to any obligation or
liability under this Agreement or the Notes or makes or pursues a claim against
any Holder; and/or

 

(b)          The Issuer fails to observe or perform any of its agreements,
conditions or undertakings set forth in the Notes (except with respect to the
Specified Defaults as expressly contemplated herein) and its agreements,
conditions or undertakings set forth in this Agreement; and/or

 

 3 

 



 

(c)          The occurrence or existence of any Default or Event of Default
under the Notes (other than the Specified Defaults), or any breach or default by
the Issuer of any term, covenant, condition, representation or warranty set
forth in this Agreement, in each case, whether now existing or hereafter
occurring; and/or

 

(d)          Any representation, warranty, statement, covenant or other
agreement of the Issuer contained herein or in any financial statements of the
Issuer provided to the Holders in connection herewith shall have been false or
incorrect in any material respect; and/or

 

(e)          The release of the Holder Parties set forth below is alleged to be
invalid or unenforceable by any claim or proceeding initiated or commenced in
favor of, through, or by the Issuer or any other Person; and/or

 

(f)          The termination of any of the Other Forbearance Agreements (other
than in respect of the Luxor Convertible Notes) or the amendment, modification
or substitution of any of the Other Forbearance Agreements (other than in
respect of the Luxor Convertible Notes) so as to render them less favorable to
the Issuer than the terms of such Other Forbearance Agreements (other than in
respect of the Luxor Convertible Notes) as of the effective date of this
Agreement; and/or

 

(g)          The acceleration of, or exercise of any remedies with respect to,
any Indebtedness listed on Schedule 2, or any document, agreement or instrument
governing unsecured Indebtedness of the Issuer in excess of $20 million, in each
case if not rescinded within 10 days from the date of such acceleration or
exercise of remedies; and/or

 

(h)          5:00 p.m. (Eastern time) on January 29, 2016.

 

Notwithstanding any provision of the Notes or this Agreement to the contrary,
upon the occurrence of a Terminating Event, the Holders may, at their option,
terminate the Forbearance Period and the Holders may, at their option, exercise
any and all rights and remedies pursuant to the Notes or applicable law as a
result of the existence of the Specified Defaults or any Other Default in such
manner as the Holders in their sole and exclusive discretion determine.  
Nothing in this Agreement, or the execution, delivery and performance of this
Agreement by the Holders, is intended to, or shall, affect any of the rights and
remedies (except as expressly provided herein with respect to the Specified
Defaults), if any, of any Holder under the Notes (including, without limitation,
this Agreement), applicable law or equity.

 

4.            Covenants of the Issuer.

 

(a)          Advisors for the Holders. The Issuer acknowledges that Centerview
Partners has been retained as financial advisor for the Holders (the “Holders’
Financial Advisor”), pursuant to the engagement letter dated as of December 11,
2015, and Kramer Levin Naftalis & Frankel LLP has been retained legal advisor
for the Holder (the “Holders’ Legal Advisor” and together with the Holder’s
Financial Advisor, the “Holders’ Advisors”). The Issuer agrees to cooperate
fully with the Holders’ Advisors and the Holders’ personnel and representatives
with respect to, among other things, any reasonable request for information by
the Holders’ Advisors, or such personnel and representatives including, without
limitation, to (i) participate fully in, and cause its financial advisor to
participate fully in, calls with the Holders’ Advisors and/or the Holders at
such times and with such frequency as reasonably requested by the Holders and
(ii) provide, and cause its financial advisor to provide, such other reports and
information (financial or otherwise) as the Holders or the Holders’ Advisors may
reasonably request from time to time in connection with the Issuer’s or any
Subsidiary’s financial condition, assets, liabilities, operations or businesses,
including, without limitation, (A) weekly “flash” operating reports for each
operating unit or groups of units, which include, without limitation, rolling
four week cash flow projections, (B) monthly reports comparing key metrics for
the business (including Run-Rate Adjusted EBITDA and Cash Flows) with the prior
year’s results for the same or similar period and (C) notice of material events.

 

 4 

 



 

(b)          Weekly Holder Conference Calls. No less frequent than on a weekly
basis following the date hereof, the Issuer, the Chief Strategy Officer, and the
Investment Banker and shall each participate fully in conference calls with the
Holders, the Holders’ Advisors.

 

(c)          Further Information. The Issuer shall promptly provide the Holders
and any of their advisors with any information (financial or otherwise) that the
Holders or their advisors reasonably request, including, without limitation,
projections, forecasts, budgets and information regarding liquidity, cash flow,
proposed financing activities (equity or debt) and proposed corporate
transactions (including, any contemplated sales or mergers); provided, that
prior to sending such information. Without any requirement of prior request, the
Issuer shall promptly notify the Holders and their advisors of the occurrence of
any terminating event, the failure to satisfy a condition precedent or other
material breach under any Other Forbearance Agreement.

 

(d)          Immediate Event of Default. The Issuer acknowledges and agrees that
the breach or failure to comply in any respect with the terms and conditions of
this Section 4 shall constitute an immediate Event of Default under the Notes
and that no cure period shall apply to such Event of Default.

 

5.            Conditions Precedent.  This Agreement and the agreements of the
Holders described herein will not be effective unless and until all of the
following have occurred or been satisfied on or before the date of this
Agreement, or such later time as the Holders may agree, in writing, in their
sole discretion:

 

(a)          Delivery of Agreement. This Agreement shall have been duly
authorized, executed and delivered to the Holders.

 

(b)          Performance; No Default. The Issuer shall have performed and
complied with all agreements and conditions contained in the Notes to be
performed by or complied with prior to the date hereof, other than the terms of
the Notes which are the subject of the Specified Defaults, and no Default or
Event of Default shall exist other than the Specified Defaults.

 

(c)          Representations and Warranties. The representations and warranties
of the Issuer set forth in this Agreement shall be true and correct in all
material respects, except with regard to the absence of the Specified Defaults.

 

 5 

 



 

(d)          Delivery of Other Forbearance Agreements. The Issuer shall have
delivered to the Holders the Other Forbearance Agreements for which all
conditions precedent have been satisfied (other than execution and delivery of
this Agreement).

 

(e)          Organizational Chart. The Issuer shall have provided to the Holders
and their advisors a true, complete and correct organizational chart describing
the ownership structure and jurisdiction of incorporation of the Issuer and each
of its Subsidiaries, as well as indicating whether such entity is a Guarantor
under any of the Issuer’s indebtedness (such chart, the “Organizational Chart”).

 

6.            Representations and Warranties.

 

(a)          The Issuer hereby represents and warrants to the Holders that as of
the date hereof, and after giving effect hereto, (1) except as with respect to
the occurrence of the Specified Defaults, the representations of the Issuer
contained herein are true and correct in all material respects as of the date
hereof; (2) other than the Specified Defaults, no Default or Event of Default
has occurred and is continuing or, after giving effect hereto, would result from
the execution, delivery and performance of this Agreement; (3) the execution,
delivery and performance by the Issuer of this Agreement and any other documents
executed in connection with or as a condition precedent to this Agreement (i)
have been duly authorized by all necessary corporate or organizational and, if
required, shareholder action on the part of the Issuer, (ii) do not violate the
organizational documents of the Issuer, (iii) do not violate or result in a
default under any applicable law or contract, the loss of which would have a
material adverse effect on the Issuer and its Subsidiaries, taken as a whole (a
“Material Adverse Effect”), (iv) do not violate or result in a default under the
Notes, and (v) do not require any consent, waiver or approval of or by any
Person (other than the Holders) which has not been obtained; (4) the Notes and
this Agreement, constitute the valid and legally binding obligations of the
Issuer, enforceable against the Issuer in accordance with their terms; (5) all
of the Recitals set forth above are true and correct; (6) the Issuer does not
have any claims, defenses, causes of action, counterclaim, offsets or
recoupments, subordinations (whether equitable or otherwise) against the Holders
or their respective current and former officers, employees, agents, directors,
parents, subsidiaries, affiliates or attorneys of any kind or nature whatsoever
that are not hereby waived and released pursuant to this Agreement; (7) there
are no actions, suits or proceedings pending or, to the knowledge of the Issuer,
threatened with respect to the Issuer or its Subsidiaries (A) that have had or
could have, if adversely decided, a Material Adverse Effect, or (B) that
question the validity or enforceability of the Notes, or of any action taken by
the Issuer or the Holders (for the avoidance of doubt, the Issuer acknowledges
and agrees that nothing in this Agreement shall constitute or be deemed to
constitute a waiver by the Holders of any of their respective rights and
remedies, or of any of the obligations of the Issuer under the Notes or
otherwise with respect to the occurrence of any Material Adverse Effect or if
the Issuer is not solvent); and (8) the Organizational Chart is complete and
accurate in all respects.

 

(b)          The Issuer hereby expressly acknowledges and confirms that the
foregoing representations and warranties are being specifically relied upon by
the Holders as a material inducement to the Holders to enter into this Agreement
and to forbear from exercising the Holders’ rights and remedies as expressly set
forth herein.

 

 6 

 



 

(c)          Schedule 1 hereto sets forth each default or event of default
(whether or not in existence as a result of the Specified Defaults) that is in
existence on the date hereof or would be in existence if not for the forbearance
contemplated by this Agreement under (i) the First Lien Credit Agreement, (ii)
the Second Lien Credit Agreement, (iii) the Indenture (as supplemented, amended
or otherwise modified) governing the Luxor Convertible Notes, (iv) the Senior
Notes (other than the Notes), and (v) any other document, agreement or
instrument governing unsecured Indebtedness of the Issuer or its Subsidiaries in
excess of $20 million.

 

7.            Fees; Expenses; Costs. The Issuer hereby agrees to pay, together
with the fees, expenses and costs referred to in Section 7 of the forbearance
agreement referred to in clause (i) of the definition of Other Forbearance
Agreements, an aggregate amount not to exceed (i) as soon as reasonably
practicable following the date of this Agreement, and in no event later than
January 4, 2015, (x) all accrued and unpaid reasonable fees and expenses through
the date of this Agreement of the Holders’ Legal Advisor (no more than
$350,000.00) and (y) a retainer of $100,000.00 to the Holders’ Legal Advisor and
$150,000.00 to the Holders’ Financial Advisor for reasonable fees and expenses
of the Holders for the month of January 2015, related to or in connection with
the Issuer and this Agreement and any documents, agreements or instruments
referred to herein, including, without limitation, the reasonable fees and
out-of-pocket expenses of the Holders’ Advisors and any consultants, attorneys
or other professionals retained by the Holders in connection with the Notes,
including without limitation, in connection with (A) the negotiation and
preparation of this Agreement, and (B) the negotiation, documentation and
analysis related to any “work out,” amendment to the Notes, or restructuring of
the Obligations, (in each case to the extent incurred prior to the date of this
Agreement) (all such fees, costs, and expenses collectively, the “Holders
Fees”), and (ii) on demand upon the occurrence of the RSA Date, all unpaid
Holders Fees of the Holders’ Legal Advisor from the date of this Agreement
through the RSA Date. All such fees, costs and expenses shall constitute
Obligations under the Notes. Nothing in this Agreement shall be intended or
construed to hold the Holders liable or responsible for any expense, liability
or obligation of any kind or nature whatsoever (including, without limitation,
attorneys’ fees and expenses, other professionals’ fees and expenses, wages,
salaries, payroll taxes, withholdings, benefits or other amounts payable by or
on behalf of the Issuer). For purposes of this provision, the “RSA Date” means
the date the Issuer enters into a support agreement, duly executed and delivered
by the Issuer, the “Required Lenders” under (and as defined in) the First Lien
Credit Agreement, the “Required Lenders” under (and as defined in) the Second
Lien Credit Agreement, the Holders and the holders of the Luxor Convertible
Notes.

 

8.            Revival Of Obligations. If all or any part of any payment that is
the responsibility of the Issuer under or on account of the Notes is
invalidated, set aside, declared or found to be void or voidable or required to
be repaid to the issuer or to any , custodian, receiver, conservator, master,
liquidator or any other person pursuant to any bankruptcy law or pursuant to any
common law or equitable cause then, to the extent of such invalidation, set
aside, voidness, voidability or required repayment, such payment would be deemed
to not have been paid, and the obligations of the Issuer in respect thereof
would be immediately and automatically revived without the necessity of any
action by the Holders. The provisions of this Section 6 shall survive execution
and delivery of this Agreement and the documents, agreements and instruments to
be executed or delivered herewith.

 

 7 

 



 

9.            No Defenses; Reliance.

 

(a)          The Issuer hereby acknowledges and confirms that there are no
existing defenses, claims, subordinations (whether equitable or otherwise),
counterclaims or rights of recoupment or set-off against the Holders in
connection with the obligations under the Notes or in connection with the
negotiation, preparation, execution, performance or any other matters relating
to the Notes or this Agreement, in each case, other than those hereby waived and
released in accordance with the terms of this Agreement.

 

(b)          The Issuer further acknowledges and agrees that, notwithstanding
anything to the contrary set forth in this Agreement, the Holders do not have,
nor shall have, an obligation to: (i) amend the Notes or otherwise further
restructure the obligations under the Notes; (ii) make any further loans,
advances or extension of credit to or for the benefit of the Issuer,
(iii) extend the Forbearance Period; (iv) refrain from terminating the
Forbearance Period upon the occurrence of any Terminating Event or (v) enter
into any other instruments, agreements or documents regarding any of the same
with the Issuer, and that neither the Holders nor any of their respective
representatives, have made any agreements with, or commitments or
representations or warranties to, the Issuer (either in writing or orally),
other than as expressly stated in this Agreement.

 

(c)          The Issuer expressly understands and further agrees that the
Holders are relying on all terms, covenants, conditions, warranties and
representations set forth in this Agreement as a material inducement to the
Holders to enter into this Agreement and to forbear from exercising the Holders’
rights and remedies as specifically set for herein.

 

10.          Cumulative Remedies.

 

(a)          Except as otherwise specifically provided in this Agreement, the
rights, powers, authorities, remedies, interests and benefits conferred upon the
Holders by and as provided in this Agreement are intended to supplement, and be
in addition to (and shall not in any way replace, supersede, amend, limit or
restrict), the rights, powers, authorities, remedies, interests, and benefits
conferred by the Notes and applicable law and in equity.

 

(b)          No delay on the part of the Holders in the exercise of any power,
right or remedy under this Agreement or the Notes at any time shall operate as a
waiver thereof, and no single or partial exercise by the Holders of any power,
right or remedy shall preclude other or further exercise thereof or the exercise
of any other power, right or remedy.

 

 8 

 

  

11.          Release. The Issuer (on behalf of itself and its Affiliates) and
its successors-in-title, legal representatives and assignees and, to the extent
the same is claimed by right of, through or under the Issuer, for its past,
present and future employees, agents, representatives, officers, directors,
shareholders, and s (each, a “Releasing Party” and collectively, the “Releasing
Parties”), does hereby remise, release and discharge, and shall be deemed to
have forever remised, released and discharged, the Holders, and the Holders’
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any
Releasing Party, or any of them (collectively hereinafter the “Holder Parties”),
from any and all manner of action and actions, cause and causes of action,
claims, charges, demands, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any claims for subordination (whether equitable or otherwise),
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, or any claims arising under 11 U.S.C. §§
541-550 or any claims for avoidance or recovery under any other federal, state
or foreign law equivalent), whether known or unknown, fixed or contingent, joint
and/or several, secured or unsecured, due or not due, primary or secondary,
liquidated or unliquidated, contractual or tortious, direct, indirect, or
derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, now existing, heretofore existing or which may heretofore have
accrued against any of the Holder Parties, whether held in a personal or
representative capacity, and which are based on any act, fact, event or omission
or other matter, cause or thing occurring at or from any time prior to and
including the date hereof in any way, directly or indirectly arising out of,
connected with or relating to the Issuer and its controlled affiliates, the
Notes and the transactions contemplated thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”), in each case, other than Claims arising from the Holders’ gross
negligence, fraud, or willful misconduct. Each Releasing Party further
stipulates and agrees with respect to all Claims, that it hereby waives, to the
fullest extent permitted by applicable law, any and all provisions, rights, and
benefits conferred by any applicable U.S. federal or state law, or any principle
of common law, that would otherwise limit a release or discharge of any unknown
Claims pursuant to this Section 11.

 

12.          No Marshaling.  In consideration of the accommodations being made
available by the Holders to or for the benefit of the Issuer under this
Agreement, including, without limitation, the forbearance on the part of the
Holders, the Issuer hereby waives the benefit of any theory or statute requiring
the marshaling of assets or other similar legal doctrine and agree that the
Holders may exercise their rights and apply any proceeds thereof to any of the
obligations under the Notes, as aforesaid.

 

13.          Relationship.  The Issuers agrees that the relationship between the
Holders, on one hand, and the Issuer, on the other hand, is that of creditor and
debtor and not that of partners or joint venturers. This Agreement does not
constitute a partnership agreement, or any other association between the Holders
and the Issuer. The Issuer acknowledges that the Holders have acted at all times
only as a creditor to the Issuer within the normal and usual scope of the
activities normally undertaken by a creditor and in no event have the Holders
attempted to exercise any control over the Issuer or its businesses or affairs.

 

14.          Notices.  All notices, requests or other communications required or
desired to be given hereunder shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
fax or e-mail, as follows:

 

 9 

 



 

(a)          If to the Issuer:

 

RCS Capital Corporation

405 Park Avenue

New York, NY 10022

Attn: Mason Allen

Phone: 866-904-2988

mallen@rcscapital.com

 

with a copy to:

 

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attn:   Martin Nussbaum, Esq.

    Sarah Gelb, Esq.

Phone: 212-698-3500

Fax:  212-698-3599

martin.nussbaum@dechert.com

sarah.gelb@dechert.com

 

(b)          If to the Holders:

 

Luxor Capital Partners, LP

1114 Avenue of the Americas, 29th Floor

New York, NY 10036

Attention: Norris Nissim

Facsimile: (212) 763-8001

E-mail: legal@luxorcap.com

 

with a copy to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention:     Kenneth H. Eckstein

Stephen D. Zide

Rachael L. Ringer

Phone: (212) 715-9229

Facsimile: (212) 715-8000

keckstein@kramerlevin.com

szide@kramerlevin.com

rringer@kramerlevin.com

 

15.          No Third Party Beneficiaries.  This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and no other
person or entity shall have any right of action hereon, right to claim any right
or benefit from the terms contained herein, or be deemed a third party
beneficiary hereunder.

 

 10 

 



 

16.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement, it being the
parties’ intention that each and every provision of this Agreement be enforced
to the fullest extent permitted by applicable law.

 

17.          Further Assurances.  At the Holders’ reasonable request, the Issuer
shall promptly execute any other document to evidence or further the intent of
the Issuer and the Holders set forth herein.

 

18.          Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument. The signature page of any counterpart may be detached therefrom
without impairing the legal effect of the signature(s) thereon provided such
signature page is attached to any other counterpart identical thereto except
having additional signature pages executed by other parties to this Agreement
attached thereto. Delivery of an executed counterpart of the signature page by
telecopier or electronic mail (via PDF) shall be as effective as delivery of an
original manually executed counterpart.

 

19.          Descriptive Headings; Construction.  The headings in this Agreement
are intended for convenient references only and shall not in any way limit,
amplify or be used in interpreting the terms of this Agreement. The masculine,
feminine or neutral gender in the singular or plural shall be deemed to include
the others wherever the context of this Agreement so requires. This Agreement
shall not be construed against any party hereto as the drafters of this
Agreement.

 

20.          Time of Essence.  Time is of the essence with respect to this
Agreement.

 

21.          Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, the Holders and the Issuer and their respective
successors and assigns, except that the Issuer may not assign its rights under
this Agreement or the Notes without the prior written consent of the Holders.

 

22.          Holders’ Actions.  The authority herein conferred upon the Holders
and any action taken by the Holders hereunder under the Notes or any document,
agreement or instrument referred to herein will be taken by the Holders for the
protection of the Holders only, and the Holders do not assume and shall not be
deemed to have assumed any responsibility to the Issuer or to any other persons
with respect to any such action authorized or taken by the Holders, except as
required by applicable law. No person shall be entitled to rely upon, or claim
to have relied upon, any action taken or failed to have been taken by the
Holders or their respective current and former consultants, agents, employees,
officers, directors, agents or representatives.

 

 11 

 



 

23.          Amendments.  This Agreement may be amended, supplemented or
otherwise modified only by a written agreement signed by the Issuer and the
Holders and none of the provisions hereof may be waived without the prior
written consent of the Holders.

 

24.          Voluntary Agreement.  The Issuer represents and warrants that it is
represented by legal counsel of its choice, that it has consulted with such
counsel regarding this Agreement, that it is fully aware of the terms and
provisions contained herein and of their effect and that it has voluntarily and
without coercion or duress of any kind entered into this Agreement.

 

25.          Integration.  This Agreement and the instruments, agreements and
documents referred to in this Agreement shall be deemed incorporated into and
made a part of the Notes. All such instruments, agreements and documents, and
this Agreement, shall be construed as integrated and complementary of each
other, and, except as otherwise specifically provided in this Agreement, as
augmenting and not restricting the Holders’ rights, remedies and benefits. If
after applying the foregoing an inconsistency still exists, the provisions of
this Agreement shall constitute an amendment to the Notes and shall control.
References in the Notes to “herein,” “hereof” or “hereunder” or references to
the Notes in any other agreement or document shall, in each case, be deemed to
refer to the Notes as amended hereby.

 

26.          No Novation. This Agreement shall not extinguish the outstanding
Notes as in effect prior to the effectiveness of this Agreement. Nothing herein
contained shall be construed as a substitution, novation or repayment of the
outstanding Notes as in effect prior to the effectiveness of this Agreement, all
of which shall remain outstanding in full force and effect after the
effectiveness of this Agreement.

 

27.          No Waiver or Impairment. Nothing in this Agreement or any related
documents shall constitute a waiver of any existing or future Default or Event
of Default or, to the extent not expressly provided herein, any rights and/or
remedies of the Holders.

 

28.          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK.

 

29.          Consent to Forum. THE ISSUER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS
AGREEMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. THE ISSUER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. Nothing herein shall limit the right
of the Holders to bring proceedings against the Issuer in any other court, nor
limit the right of any party to serve process in any other manner permitted by
applicable law. Nothing in this Agreement shall be deemed to preclude
enforcement by the Holders of any judgment or order obtained in any forum or
jurisdiction.

 

 12 

 



 

30.          WAIVER BY THE ISSUER. To the fullest extent permitted by Applicable
Law, THE ISSUER waives (A) the right to trial by jury (which THE HOLDERS hereby
also waive) in any proceeding or dispute of any kind relating in any way to THIS
AGREEMENT OR THE NOTES; (B) any claim against THE HOLDERS, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, THE NOTES or transactions relating thereto; and (c) notice
of acceptance hereof. THE ISSUER acknowledges that the foregoing waivers are a
material inducement to THE HOLDERS entering into this aGREEMENT and that they
are relying upon the foregoing in their dealings with the ISSUER. THE ISSUER has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this AGREEMENT may be filed as a
written consent to a trial by the court.

 

[Signature Pages Follow]

 

 13 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
acknowledged, executed and delivered by their duly authorized officers as of the
date first above written.

 

  Issuer:       RCS Capital Corporation       By: /s/ Brian D. Jones   Name:
Brian D. Jones   Title: Chief Financial Officer

 

 

 



 

  Holders:       Luxor Capital Partners, L.P.       By: /s/ Norris Nissim  
Name: Norris Nissim   Title: General Counsel   Luxor Capital Group, LP  
Investment Manager       Luxor Wavefront, L.P.       By: /s/ Norris Nissim  
Name: Norris Nissim   Title: General Counsel   Luxor Capital Group, LP  
Investment Manager       Luxor Capital Partners Offshore Master Fund, L.P.      
By: /s/ Norris Nissim   Name: Norris Nissim   Title: General Counsel   Luxor
Capital Group, LP   Investment Manager       Thebes Offshore Master Fund, LP    
  By: /s/ Norris Nissim   Name: Norris Nissim   Title: General Counsel   Luxor
Capital Group, LP   Investment Manager

 



Signature Page to Forbearance Agreement to $15m Senior Notes



 

 

 



 

EXHIBIT A

 

SPECIFIED DefaultS

 

1.          An Event of Default has occurred and is continuing under Section
6(e) of the Notes resulting from the Borrower’s failure to make (i) principal
payments due on December 31, 2015 pursuant to Section 2.11 of the First Lien
Credit Agreement, and (ii) principal payments under Section 2.04(a)(ii) of the
First Lien Credit Agreement resulting from the termination of the Revolving
Credit Commitments (as defined therein).

 

2.          A Default has occurred and is continuing under Section 6(e) of the
Notes resulting from the Borrower’s failure to make (i) interest payments due on
December 31, 2015 pursuant to Section 2.06 of the First Lien Credit Agreement
and (ii) interest payments pursuant to Section 2.06 of the Second Lien Credit
Agreement, each of which Defaults will become an Event of Default following the
expiration of the applicable grace period under Section 7.01(c) of the First
Lien Credit Agreement and Section 7.01(c) of the Second Lien Credit Agreement,
respectively.

 

Notwithstanding anything to the contrary herein, the inclusion of the above
Specified Defaults is without prejudice to the Issuer’s rights to object to any
claim of a Default or Event of Default (including such Specified Defaults) under
the Notes.

 

 

